Citation Nr: 1220513	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  05-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic thoracolumbar spine strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to September 2000 and from August 2001 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the case was later transferred to the RO in Portland, Oregon, based upon the Veteran's change in residence.

In October 2008, a video conference hearing was held before a Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.  

The Board remanded this matter in February 2009 and again in September 2009 for additional evidentiary development.  In September 2011, the Board requested a medical opinion, which was subsequently received in November 2011.

In April 2012, the Veteran was notified that the Veterans Law Judge who conducted the October 2008 video conference hearing was no longer employed by the Board.  Although she was offered an additional hearing before the Board, the Veteran chose not to respond.


FINDING OF FACT

The Veteran's current chronic thoracolumbar spine strain cannot be reasonably disassociated from her military service.


CONCLUSION OF LAW

The criteria for service connection for chronic thoracolumbar spine strain have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking service connection for chronic thoracolumbar spine strain.  She contends that this condition began during her military service.

Historically, the Veteran served on active duty from August 2000 to September 2000 and from August 2001 to August 2004.  The Veteran's August 2001 entrance examination revealed a normal clinical evaluation of the spine.  On a medical history report completed at that time, the Veteran denied having any recurrent back pain or any back problem.  

Subsequent service treatment records reflect multiple complaints of back pain.  A December 2001 bone scan of the thoracic spine revealed a suggestion of mild scoliosis convexity to the left.  No definitive diagnosis of scoliosis is indicated, and a November 2002 bone scan revealed the thoracolumbar spine axis to be stable.  

A July 2003 treatment report noted that the Veteran had some symptoms to suggest mild sacroiliitis.  The Veteran was pregnant at that time, and the physician noted that it was anticipated that the condition would resolve after the birth of the Veteran's child.  Subsequent service treatment records are silent as to any sacroiliitis, but show additional complaints of back pain.  Chiropractic clinic records, dated from July 2003 through September 2003, revealed numerous physical therapy sessions for low back and right hip pain.

In September 2004, the Veteran filed her present claim seeking service connection for chronic thoracolumbar spine strain.

In November 2004, a VA general physical examination was conducted.  Physical examination of the spine revealed findings of mild scoliosis.  The report noted that an October 2004 X-ray examination of the spine revealed normal findings.  The report concluded with a diagnosis of episodic thoracic spine strain, secondary to mild scoliosis.

In February 2010, a VA examination of the spine was conducted.  Clinical evaluation of the thoracolumbar spine at that time revealed normal findings, with no evidence of deviation or curvature.  It was noted that the Veteran was pregnant and that X-ray studies were contraindicated.  The examiner did, however, note normal x-rays of thoracic spine in 2004.  Based on these findings, the examiner reported a diagnosis of chronic thoracolumbar strain.  The VA examiner also noted that this condition was not related specifically to any findings on thoracic or lumbar spine x-rays, MRI imaging, or bone scan. 

In November 2011, a VA medical opinion was obtained from a VA neurologist.  The VA neurologist opined that the Veteran did not have a thoracic spine disorder prior to her second period of military service.  The VA neurologist further opined that there was no causal relationship between the Veteran's back complaints and her so called scoliosis of the thoracic spine.  In support of this conclusion, the VA neurologist noted that the Veteran's x-rays of the spine in 2004 revealed no structural deformity or scoliosis.  

The evidence of record established that the Veteran currently has chronic thoracolumbar strain.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

The Veteran contends that she started to have back problems during her military service.  The Veteran's statements and testimony are competent to relate a history of having back problems during service, and there is no reason to doubt her credibility.  Moreover, her service treatment records document ongoing complaints of back pain.

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's current chronic thoracolumbar strain was incurred or aggravated during her military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for chronic thoracolumbar strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for chronic thoracolumbar strain is granted.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


